DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/144,228 filed 01/08/2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what Applicant refers as the “underlying portion”. The location and structure has not been properly identified in the claim or specification. Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2014/0151379) in view of Toye (US 2018/0206419). 

1: Harvey discloses a buoyant cover 600 for an open top outdoor fluid storage tank having a tank perimeter comprising:
a planar body;

the planar body having a first buoyant insulating layer;


the body having a periphery configured based on the tank perimeter to provide a limited gap with the tank perimeter; and

the planar body defining a plurality of peripheral holes 620 positioned about the periphery and proximate the periphery ([0061-0065]; fig. 6).

Harvey discloses the layering of multiple materials but fails to disclose a second tensile layer. Toye teaches a tensile layer capable of overlaying the first buoyant insulating layer ([0106], [0168], [0179], [0180]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the layers of Harvey to include the tensile HDPE material of Toye to aide in the stretching of the cover over a tank.

2: Harvey-Toye discloses the buoyant cover of claim 1 wherein the second tensile layer is wrapped about an edge of the first buoyant insulating layer (Harvey; [0062]).

6: Harvey-Toye discloses the buoyant cover of claim 1 including grommets defining the peripheral holes (Harvey; [0025]).

7: Harvey-Toye discloses the buoyant cover of claim 1 wherein the planar body has a circular periphery (Harvey; fig. 6).

9: Harvey-Toye discloses the buoyant cover of claim 1 wherein the first buoyant insulating layer is a closed-cell foam sheet between laminated upper and lower sheets (Harvey; [0061]).

12.: Harvey-Toye discloses the buoyant cover of claim 1 including a plurality of vertical lines 108 each having an upper end 308 configured to connect to an upper portion of the tank, and an intermediate portion passing through a respective one of the peripheral holes 120 (Harvey; [0044]; fig. 3).

13: Harvey-Toye disclose the buoyant cover of claim 12 including a weight 126 connected to a lower end of each line (Harvey; [0026]; fig. 1).

14: Harvey-Toye disclose the buoyant cover of claim 12 wherein the length of each line is based on the height of the tank (fig. 1).


Claims 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2014/0151379) in view of Toye (US 2018/0206419) in view of Toews (US 2012/0152960). 
8, 10, 11: Harvey-Toye discloses the claimed polyethylene cover including holes around the periphery of the cover as well as the tensile layer being formed of multiple parts but Harvey fails to teach the cover being made of multiple parts. Toews represents evidence of a multi-segmented cover of mesh [0011]. It would have been obvious to one having ordinary skill in the integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice, see M.P.E.P. § 2144.04 V(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735